Citation Nr: 1421068	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  09-18 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from March 1958 to March 1962.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In October 2011, the appellant testified before the undersigned Veterans Law Judge via live videoconference.  A transcript of that proceeding is associated with the Veteran's claims file.

This matter was before the Board in February 2011, when it was remanded for additional evidentiary development.  As will be discussed in greater detail below, a review of the claims file reveals substantial compliance with the Board's February 2011 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appellant submitted additional evidence subsequent to the re-certification of the instant appeal to Board.  Nonetheless, the appellant waived the right to have additional evidence initially considered by the agency of original jurisdiction.  See August 2012 Letter of Appellant's Representative.  Thus, it is properly before the Board to consider in the first instance.



FINDINGS OF FACT

1. The Veteran died March [redacted], 2008.

2. The Veteran's death was due to cardiopulmonary arrest; respiratory failure and pulmonary fibrosis were significant conditions leading to the Veteran's death.

3. At the time of the Veteran's death, he was service connected for right femur fracture with degenerative joint disease, residual injury of the left knee with degenerative joint disease, residual of right ankle fracture with degenerative joint disease, left great toe fracture of the distal phalanx, left second toe ankylosis, left ribs fracture, coccidioidomycosis, and left knee scar.

4. The Veteran's fatal cardiopulmonary arrest, respiratory failure and pulmonary fibrosis were not manifested in the first post service year, and are not otherwise shown to be related to his military service or any incident therein.

5. There is no competent evidence showing that a service connected disability was the immediate or underlying cause of the Veteran's death; nor is there competent evidence showing that a service-connected disability or disabilities contributed substantially or materially to cause death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of a veteran's death, VCAA notice must also include:  (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007).

The appellant was provided with notice dated August 2008.  The Board acknowledges that notice did not include a statement of the conditions which the Veteran was service-connected for at the time of his death.  However, by way of the August 2008 rating decision, the RO explained all of the disabilities for which service-connection was in effect at the time of the Veteran's death.  Accordingly, the failure to provide Hupp-compliant notice is not prejudicial in this case.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  All other items required under Hupp were contained within the August 2008 notice letter to the appellant.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4). 

VA obtained the Veteran's service treatment records, pertinent service personnel records, and all of the identified relevant post-service VA treatment records and private medical records.  Records from Drs. S. and T. were not obtained as the appellant explained that those practitioners had no outstanding treatment records related to the claim.  See May 2012 Letter of Appellant.

Per the Board's December 2012 remand, a VA medical opinion was sought in this case.  The June 2012 VA medical opinion was adequate as it involved a review of the Veteran's entire case file and an opinion as to the etiology of the Veteran's death was supported by a thorough rationale.  Moreover, that opinion complied with the Board's February 2011 remand instructions as it considered and explained various pieces of evidence explained in the Board's remand.  Thus, substantial compliance with the Board's remand instructions was achieved.  See Stegall v. West, 11 Vet. App. 268 (1998).




Merits

The Veteran died in March 2008.  The certificate of death lists cardiopulmonary arrest as the immediate cause of the Veteran's death.  The certificate also shows respiratory failure and pulmonary fibrosis as underlying causes of the Veteran's death.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999). 

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2013).  In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause of death or be etiologically related.  38 C.F.R. § 3.312(b).  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes that the causes of the Veteran's death, namely cardiopulmonary arrest, respiratory failure, and pulmonary fibrosis, have not been shown to have been incurred in service.  A review of the Veteran's service treatment record (STRs) reveals no mention of these conditions whatsoever.  Moreover, the Veteran's death certificate notes that cardiopulmonary arrest had its onset  minutes before the Veteran's death, respiratory failure had its onset days prior to the Veteran's death, and pulmonary fibrosis had its onset just months before the Veteran's death.  There is simply no evidence that these conditions were incurred during service or within a short period of time following service.

The appellant, however, contends that pulmonary fibrosis is the result of the Veteran's service-connected disabilities.  At the time of his death, the Veteran was service-connected for right femur fracture with degenerative joint disease, residual injury of the left knee with degenerative joint disease, residual of right ankle fracture with degenerative joint disease, left great toe fracture of the distal phalanx, left second toe ankylosis, left ribs fracture, coccidioidomycosis, and left knee scar.

The appellant points to a letter from Dr. E.  See April 2008 Letter of Dr. E.  In that letter, Dr. E. states that the Veteran had "arthritis of a progressive and inflammatory nature...consistent with Sjogren's syndrome."  Dr. E. went on to explain that the Veteran's inflammatory arthritis required much treatment, including steroid therapy.  Dr. E. then concluded that one of the causes of the Veteran's death, pulmonary fibrosis, was "[w]ithout a doubt...related to the arthritis of his autoimmune disease."  In October 2011, Dr. E. penned another letter.  In that letter, he explained that the Veteran had "pulmonary fibrosis, which is a recognized and well-established complication of having long term rheumatoid arthritis." Dr. E. also concluded that it is "...more likely than not the case that his pulmonary fibrosis was secondary to his rheumatoid arthritis."

Dr. E. also noted that "if infection played any role [in the Veteran's death], it is likely to have been more common and more likely due to the medications he was taking, which included immunosuppressive and corticosteroid therapy, which diminish the capacity of the immune system."

As noted above, the Board sought a VA medical opinion in this case in June 2012..  The examiner concluded that it was less likely than not that the Veteran's service-connected disabilities caused his death.  He highlighted the difference between osteoarthritis, for which the Veteran was service-connected, and rheumatoid arthritis, for which the Veteran was not service-connected.  The examiner described the difference between the two separate disabilities as "important," and explained that osteoarthritis is caused by mechanical wear and tear on joints.  This is opposed to rheumatoid arthritis, which occurs when the body's own immune system attacks joints.  He also noted that the Veteran was service-connected for osteoarthritis, not rheumatoid arthritis, and stated "[i]n this examiner's opinion, the Veteran died as a result of a cascade of immune system dysfunctions which led to the development of Sjogren's Disease, and finally the terminal condition of Pulmonary Fibrosis." 

Weighing the opinions of the VA examiner, and Dr. E., the Veteran's physician, the Board concludes that the opinions are not actually in conflict.  Dr. E. discussed inflammatory arthritis, or rheumatoid arthritis, as the cause of the Veteran's Sjoren's syndrome, which likely led to the Veteran's death.  The VA examiner is not in disagreement with Dr. E.'s opinion.  In fact, he agrees, as he stated "[i]n this examiner's opinion, the Veteran died as a result of a cascade of immune system dysfunctions which led to the development of Sjogren's Disease, and finally the terminal condition of Pulmonary Fibrosis."  The relevant inquiry here, however, is whether the Veteran was service-connected for any rheumatoid or inflammatory arthritis.  As the VA examiner explained, the Veteran was service-connected for osteoarthritis, not rheumatoid arthritis.  According to him., osteoarthritis happens when wear occurs on joints.  Rheumatoid arthritis occurs when the body's immune system attacks joints.  The examiner explained that the diseases are distinct and the Veteran was only service-connected for osteoarthritis.  There is simply no competent evidence from either the VA examiner or Dr. E. that the Veteran's service-connected disabilities caused or contributed to his death.  Instead, it is apparent that both believed that the Veteran died as a result of rheumatoid arthritis, for which the Veteran was not service-connected for.

Further, the Board addresses Dr. E's contention that if the Veteran died as a result of an infection, it was likely the result of corticosteroids and immunosuppressive therapy, which would decrease the ability of one's immune system.  First, Dr. E's statement is speculative.  There is no evidence from the Veteran's death certificate that he died from an infection.  This is furthered by the fact that Dr. E. couched his opinion as "if infection played any role...." (emphasis added).  Second, there is no evidence whatsoever that the Veteran was taking any such medication as the result of his service-connected osteoarthritis, as opposed to any nonservice-connected rheumatoid arthritis.  For those reasons, the Board cannot conclude that service connection is warranted for the Veteran's cause of death based on medications he was taking at the time of his death.

The appellant has also submitted several letters from Dr. R.A., PsyD.  See November 2012 Letter of Dr. R.A.; March 2010 Letter from Dr. R.A.; December 2008 Letter from Dr. R.A.  In all of those letters, Dr. R.A. makes several relevant arguments.  First, Dr. R.A. stated that the Veteran died of arthritis.  See December 2008 Letter.  Second, Dr. R.A. states that the Veteran's service-connected arthritis was inflammatory.  See March 2010 Letter. Third, the Dr. R.A. stated his belief that the Veteran's coccidiodomycosis, or Valley Fever, caused the Veteran's pulmonary fibrosis, which led to the Veteran's death.  See November 2012 Letter.  Dr. R.A. stated that "I do not have a medical background."  Id.  Dr. R.A. pointed to internet research in support of his opinion that "disseminated" coccidioidomycosis can cause pulmonary fibrosis.  However, as Dr. R.A. pointed out, he is not competent to opine as to the etiology of any disability or the cause of the Veteran's death as he "do[es] not have a medical background," nor has Dr. R.A. shown any competency to discuss physical disease processes.  See generally Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Given that Dr. R.A. is not competent to render an opinion as to the cause of the Veteran's death, the Board affords his opinion no probative weight.

Nonetheless, the VA examiner also went on to discuss any relationship between the Veteran's service-connected coccidioidomycosis and rheumatoid arthritis, which according to him led to the Veteran's death.  He also cited a study that 1.9% of all patients overall were diagnosed with coccidioidomycosis, while about 3.6 percent of patients with rheumatoid arthritis were diagnosed with coccidioidomycosis.  Based on that information, the examiner concluded that "it is less likely than not this Veteran's coccidioidomycosis left a silent impression on [the Veteran's] immune system that aggravated or caused his Pulmonary Fibrosis."  He also explained that "it would be extremely rare for resolved coccidioidomycosis to produce or aggravate rheumatoid arthritis leading to Sjogren's disease and pulmonary fibrosis."  The VA examiner also stated that because the Veteran's coccidioidomycosis healed in 1962, it cannot be considered a cause of any inflammatory joint disease.  He "conclude[d] that the possibility exists for a connection between the Veteran's service-connected infection of the lung [coccidioidomycosis] and his terminal pulmonary fibrosis.  However, the probability is less likely than not."  Given the detailed rationale for the conclusion of the VA examiner., the Board affords his opinion substantial probative weight.

The appellant also submitted a statement from A.V.F., a friend of the Veteran, dated January 2012.  A.V.F. details the Veteran's struggles with Sjogren's syndrome and explains the symptoms suffered by the Veteran.  However, the relevant inquiry here is whether the Veteran's cause of death is in any way related to a service-connected disability.  To the extent that A.V.F. offers any opinion as to the cause of the Veteran's death, as a layperson he is not competent to do so.  See Jandreau, 492 F.3d at 1372; Buchanan, 451 F.3d at 1331

The Board also addresses the contentions of the appellant herself.  She argues that the Veteran's death was caused by his service-connected disabilities.  See VA Form 9; January 2009 Notice of Disagreement.  At her hearing before the undersigned, the appellant also argued that medications taken by the Veteran at the time of his death also led to his death.  However, the appellant is not competent to offer an etiological opinion as to the cause of the Veteran's death as it is not apparent that the appellant has any training or knowledge of the processes involved here.  See Jandreau, 492 F.3d at 1372; Buchanan, 451 F.3d at 1331.

Finally, the Board notes an internet article submitted by the appellant form the Arthritis Foundation.  In that article, it is stated that pulmonary fibrosis is the second leading cause of excess death in patients with rheumatoid arthritis.  First, that general statement does not attribute the Veteran's death to any specific ailment.  Rather it provides a generalized statement of what rheumatoid arthritis may cause.  Second, the VA examiner explained that the Veteran was not service-connected for rheumatoid arthritis.  Instead, he was service-connected for osteoarthritis, which is different from rheumatoid arthritis.  He explained that while rheumatoid arthritis may have caused the Veteran's death, the Veteran's service-connected disabilities less likely than not led to his death.

Thus, we have the VA examiner and Dr. E., both of whom have concluded that rheumatoid arthritis caused the Veteran's Sjogren's syndrome and, in turn, his death.  There is no indication from either provider that the Veteran's service-connected osteoarthritis led to rheumatoid arthritis.  Indeed, the VA examiner noted that the disabilities are completely separate and distinct.  Further, he concluded that service-connected coccidioidomycosis less likely than not contributed to the Veteran's death.  The VA examiner explained that the Veteran's disability resolved in the 1960s and it would be rare for such a resolved disease to cause pulmonary fibrosis.  He provided a thorough rationale for his opinion.  There is no competent evidence counter to that opinion or the opinion that the Veteran died from rheumatoid arthritis, wholly separate from his service-connected osteoarthritis.  There is no other evidence of record indicating that any of the Veteran's service-connected disabilities has in any way contributed to his death.  As such, for the reasons above, the Board concludes that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


